Title: To James Madison from Tench Coxe, November 1807
From: Coxe, Tench
To: Madison, James



Sir
November 1807

This letter goes to you as a citizen.  I have no copy of it, or the paper it encloses.  If that paper seems to you (as a citizen, who loves his country and has a goodwill for the writer) likely to do good, it may take any course, altered or unaltered, as may seem best.  My information is imperfect, my views of course limited, & liable to be incorrect, and I may feel too much.  Our Country does not generally remember the paper, which is in letter press.  They do not remember it accurately.  They do not appreciate its serious contents, as evidence; nor do they extend their views to its reasonable implications of men.  It is thought by persons of judgment, discretion & love of our country & principles, that the case of Mr. B. in this particular part of it & in every other part of it requires all the energy, activity and vigilance of the members of the administration, and that consequences to them and to the cause of good government in our form, may be deep and serious, according as they display or not the strength of our constitution on this occasion.  You will excuse my freedom and seriousness, and you will not believe that I wrote with any other view than to possess you of what passes in important places at a distance from you.  I beg leave to recommend a scrutiny into the matter of the inclosed papers in Boston, at the R. press, and at the residence of Mr. E., before any communication can be had among persons it may affect.  Every thing wrong should be nipt in the bud: Every thing illegal completely checked at its first appearance: Every thing dangerous met by an instantaneous and effectual cure in this disjointed state of the world.  Soldiers bred in the school of liberty have become the conquerors of the earth for simple and absolute monarchy.  Armies have multiplied and extended, by land and sea so that the spirit of every european government has become essentially military and despotic.  In such a state of things we can only be preserved from that ruin to which all things free are tending, by a wise adherence to principle, and an honest and determined execution of the constitution and laws.  I do not offer these ideas as advise because I am sure they are all anticipated.  They will serve to prove only that what I say and do is the result of sober thought concerning the posture of affairs at home & abroad.


TC
